          Case 1:21-cv-01341-BPG Document 1 Filed 05/30/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


LUCIAN FIELDS, AS PERSONAL
                        *
REPRESENTATIVE OF THE   *
THE ESTATE OF           *
JUSTIN BRETT FIELDS AND *
LUCIAN FIELDS, INDIVIDUALLY
                        *
AND IN HIS OWN          *
RIGHT                   *
                        *
                        *
PLAINTIFFS              *
           v.           *
                        *
                        *
DANA CONTAINER, INC.    *
DOING BUSINESS AS       *   CIVIL ACTION NO.:
DANA RAILCARE           *   JURY DEMAND
                        *
                        *
                        *
                        *
                        *
           DEFENDANT    *
                        *
                        *
  ************************************************

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                           PARTIES

1. At all times material hereto the deceased, Justin Fields was domiciled in Cecil County,

Maryland and resided at 104 Craigtown Road, Port Deposit, MD 21904.

2. The Plaintiff, Lucian Fields, is the father of the deceased, Justin Fields is domiciled in Cecil

County, Maryland and resides at 104 Craigtown Road, Port Deposit, MD 21904.

3. On May 14, 2021, Plaintiff Lucian Fields was issued Letters of Administration by the

Register of Wills of Cecil County, Maryland appointing him as Personal Representative of the

                                                1
          Case 1:21-cv-01341-BPG Document 1 Filed 05/30/21 Page 2 of 5



Estate of his deceased son, Justin Brett Fields.

4. At all times material hereto Defendant Dana Containers, Inc. doing business as Dana Railcare

was and is a Domestic Corporation, duly incorporated and existing under the laws of the State of

New Jersey in the United States of America, in the business of providing cleaning and repair

services to transportation vehicles, maintaining a principal place of business at 210 Essex

Avenue E, Avenel, NJ 07001.

                                        JURISDICTION

This action is brought by the Plaintiff Lucian Fields as Personal Representative Of The Estate of

Justin Brett Fields, and individually and in his own right, for any and all claims arising from the

intentional acts of the Defendants resulting in the death of the deceased, Justin Fields, which

occurred on May 31, 2019 in the State of Pennsylvania. Jurisdiction is invoked in this matter

pursuant to 28 U.S.C., § 1332, on the basis of Diversity of Jurisdiction. All parties are

citizens or entities of the United States of America. As set forth below, Plaintiffs and

Defendant are citizens of and/or maintain their principal corporate offices in separate

states; and the amount in controversy in this matter, exceeds, exclusive of interests and

costs, the sum of $75,000.00.

                                              FACTS

1. On or about the 31st day of May 2019, the deceased, Justin Fields was cleaning crude oil from

a railcar in Pittston, Pennsylvania, and approximately thirty (30) minutes after entering the

railcar, the deceased collapsed and was pronounced dead from asphyxiation.

2. Based upon information and belief, on or about May 31, 2019 Defendant Dana

Container, Inc. doing business as Dana Rail Care was under contract to clean and remove

the crude oil from the railcars located at the Coxton Rail Yard located in Pittston, PA.


                                                   2
          Case 1:21-cv-01341-BPG Document 1 Filed 05/30/21 Page 3 of 5



3. On the date and place aforesaid, the Defendant employed Justin Fields to clean and

remove the crude oil from the confined space of the railcars.

4. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to provide the deceased with a NIOSH-certified respirator, and that the

Defendant’s willful and intentional act caused the death of the deceased.

5. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to provide the deceased with a full face demand SCBA certified by NIOSH and

that the Defendant’s willful and intentional act caused the death of the deceased.

6. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to provide the deceased with a medical evaluation for use of the respirator and

that the Defendant’s willful and intentional act caused the death of the deceased.

7. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to follow proper safety procedures for the deceased to scrape crude oil sludge

from the interior of the railcars, including but not limited to failing to purge, flush or ventilate

the railcar prior to the deceased entering, and that the Defendant’s willful and intentional act

caused the death of the deceased.

8. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to conduct appropriate air monitoring and testing of the interior of the railcar

prior to the deceased entering, and that the Defendant’s willful and intentional act caused the

death of the deceased.

9. On the date and place aforesaid, the Defendant failed to act in a responsible and reasonable

way by failing to conduct appropriate air monitoring and testing of the interior of the railcar

throughout the duration of the deceased entry into the railcar, and that the Defendant’s willful


                                                 3
           Case 1:21-cv-01341-BPG Document 1 Filed 05/30/21 Page 4 of 5



and intentional act caused the death of the deceased.

10. As a direct and proximate result of the willful and intentional conduct of the Defendant the

deceased, Justin Fields was caused to sustain severe, serious injuries, which resulted in his

death.

11. As a direct and proximate result of the Defendant’s intentional and willful conduct resulting

in the death of the decedent, the Defendant was criminally charged and plead guilty to a

violation of 29 U.S.C. 666.

12. This action has been commenced within two (2) years of the death of the deceased.

                                COUNT I-WRONGFUL DEATH

1. The Plaintiff incorporates the paragraphs above herein by reference.

2. The Plaintiff brings this action as the personal representative of the Decedent’s Estate.

3. The Plaintiff as the legal father is entitled to recover damages for Wrongful Death.

         WHEREFORE, The Plaintiffs demand all lawful damages for the wrongful death of Justin

Fields for all persons entitled to recover such damages, including damages for medical expenses,

expenses of estate administration, the loss of expected pecuniary contributions of the decedent, and

the loss of decedent’s care, comfort, companionship, society, consortium, guidance, and tutelage.



                              COUNT II-SURVIVOR’S ACTION

1. The Plaintiff incorporates the paragraphs above herein by reference.

2. Plaintiff brings this action on behalf of the Estate of Justin Brett Fields, and claims on behalf of

the Estate all damages recoverable by law, including but not limited to damages for Decedent’s pain

and suffering, loss of earnings and loss of future earning capacity.

3. Plaintiff also seeks, and is entitled to recover, punitive damages against the Defendant.


                                                   4
          Case 1:21-cv-01341-BPG Document 1 Filed 05/30/21 Page 5 of 5



WHEREFORE, The Plaintiffs demand an award for damages in the amount within the

jurisdictional limits of this Court and in excess of the sum of $75,000.00, such amount to

include, but not be limited to, compensatory and punitive damages, prejudgment and post

judgment interest, attorneys’ fees, expenses, and the costs of the Court.

                                        JURY DEMAND

PLEASE TAKE NOTICE that the Plaintiffs demands a trial by jury as to all Counts and issues.



                                        CERTIFICATION

I hereby certify that this matter is not the subject matter of any other suit pending or

contemplated, in any other court or arbitration proceeding.



                             DESIGNATION OF TRIAL COUNSEL

Plaintiffs Lucian Fields as Personal Representative Of The Estate of Justin Brett Fields and in

his own right hereby designates Attorney Schniqua L. Roberts, Esq. and the Law Office Of

Schniqua L. Roberts as trial counsel in the above-captioned litigation.




Dated: May 30, 2021                                  ________/s/____________________
                                                     Schniqua L. Roberts, Esquire
                                                     Law Offices of Schniqua L. Roberts
                                                     137B Alice Ann Street
                                                     Bel Air, MD 21014
                                                     (443) 876-2142 (office)
                                                     (443) 402-0002 (fax)
                                                     Fed. Bar No.: 27266
                                                     Counsel For Plaintiff


                                                 5
